Citation Nr: 0417823	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  01-08 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) on a schedular basis.

2.  Entitlement to an increased rating for PTSD on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from February 1986 to 
November 1986.

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1999, by the St. Petersburg, Florida, Regional 
Office (RO), which increased the evaluation for the service-
connected PTSD from 30 percent to 50 percent.  

In a July 2002 rating action, the RO denied service 
connection for degenerative disc disease of the lumbar spine, 
neck disability, and controlled substance abuse.  A notice of 
disagreement (NOD) with respect to the claim for the back and 
neck disorders was received in September 2002.  Subsequently, 
a rating action in January 2004 confirmed the previous denial 
of service connection for degenerative disc disease of the 
lumbar spine, neck disability, and controlled substance 
abuse.  A statement of the case (SOC) was issued in February 
2004 addressing all three issues.  However, the record 
contains no substantive appeal with respect to the back and 
neck disorders, nor has the veteran filed an NOD with respect 
to the claim for substance abuse.  Therefore, those issues 
are not in appellate status, and the Board has no 
jurisdiction over those matters.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 
(2003).  

The issue of entitlement to an extraschedular rating for PTSD 
will be addressed in the REMAND portion of the decision 
below.  This matter will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (Board not 
precluded from issuing a final decision on an increased 
schedular rating claim and remanding the extraschedular-
rating issue).  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim on appeal.  

2.  The veteran's service-connected PTSD is currently 
manifested by ongoing symptoms of depression, difficulty 
sleeping due to recurring nightmares, flashbacks, a flat 
affect, intrusive thoughts, increased irritability, anger, 
mistrust, social isolation, problems with concentration, 
difficulty with interpersonal relationships, and Global 
Assessment of Functioning (GAF) scores ranging between 38 and 
55, resulting in severe social and occupational impairment 
with reduced reliability and productivity.  

3.  The veteran's PTSD, however, is not productive of gross 
impairment in her thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation or own name.  


CONCLUSION OF LAW

With the resolution of all reasonable doubt in favor of the 
veteran, the schedular criteria for an evaluation of 70 
percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.130, Part 4, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for an 
increased schedular rating for her PTSD, and to remand the 
case for additional development on the matter of her possible 
entitlement to a total rating on an extraschedular basis, 
there is no need to discuss VA's compliance with the VCAA.


II.  Factual background.

The record indicates that the veteran entered active duty in 
February 1986.  On June 23, 1986, the veteran was seen at a 
clinic with complaints of pubic itching for the last 2 days; 
it was noted that the veteran had an alleged sexual assault 
and was still anxious.  The assessment was pedienloss pubis 
and anxiety.  The records also reflect that the veteran was 
seen on June 4, 1986, and given a diagnosis of adjustment 
disorder, manifested by emotional lability and stress, caused 
by alleged rape.  

Of record is a statement from a staff chaplain, dated in 
October 1986, indicating that she had counseled the veteran 
for approximately 2 months.  She explained that the veteran 
had experienced the classic responses to the terror and 
humiliation of forced rape.  She further noted that the 
veteran reported to illegal substance use at a time of 
overwhelming anxiety, disappointment and stress.  

On her initial VA examination in March 1988, the veteran 
reported being raped while in military service; however, she 
indicated that the man was found innocent for various 
reasons.  Since that time, she indicated that she has had 
difficulty with depression.  She also reported difficulty 
sleeping, as well as decreased concentration and appetite.  
Following a mental status examination, the veteran was 
diagnosed with probable personality disorder, mixed type.  

Of record is a private medical statement from Dr. Carl 
Nickeson, dated in January 1993, indicating that he had 
treated the veteran intermittently since August 30, 1989.  He 
noted that the veteran's primary diagnosis was PTSD.  He 
further noted that the single most traumatic event that the 
veteran experienced was a rape that occurred in military 
service.  Dr. Nickeson explained that the veteran's symptoms 
and behaviors exemplify those of persons who have been 
sexually assaulted.  Dr. Nickeson stated that it was his 
opinion that there was a relationship between the veteran's 
symptoms, which included nightmares, flashbacks, exaggerated 
startle response, intrusive recollections, depression, 
difficulties in her intimate relationships, and difficulties 
in her employment, and the sexual assault that she suffered 
in service.  

Following a VA examination in November 1993, the examiner 
indicated that the veteran may very well have all of the 
elements necessary to make a diagnosis of PTSD; however, the 
records were really in such a manner that they did not back 
up this current diagnostic impression.  

Of record is a medical statement from a registered nurse at 
the Vet Center in Orlando, Florida, dated in May 1994, 
indicating that clinical observation and impressions were 
derived from weekly individual therapy sessions with the 
veteran from December 1993 to the present.  The nurse stated 
that, as a licensed professional therapist with 7 years of 
experience with sexual assault victims, it was her conclusion 
that the veteran was now suffering from PTSD as a direct 
result of the rape she was subjected to while in the 
military.  She also stated that the veteran's PTSD 
historically and at present poses a considerable occupational 
and social difficulty.  

The veteran was afforded a VA compensation examination in 
July 1994, at which time she stated that she still felt 
afraid of being by herself, was depressed, and didn't trust 
anyone.  The veteran indicated that she was always anxious 
and irritable.  She was also very angry with herself, but 
claimed counseling at the Vet Center helped her a lot.  She 
complained of difficulty sleeping and being in constant fear 
of someone coming to her house; as a result, she is always 
afraid of being alone.  The veteran also reported recurring 
nightmares which wake her up at night.  She also reported 
difficulty concentrating and, at times, finds herself crying 
with no apparent reason.  On examination, the veteran was 
alert, cooperative, casually dressed, and appeared clean and 
neat.  Her affect was sad, tearful and anxious.  She was very 
appropriate.  She was very apologetic for her behavior 
because she was crying.  She was oriented in all spheres.  
Her memory was good for both remote and recent events.  She 
was not confused.  She admitted to some paranoid ideations 
and thinking that people were talking about her. She denied 
any auditory hallucinations.  She also denied any suicidal or 
homicidal ideations.  Her insight and judgment were good.  
The diagnosis was PTSD, chronic, severe.  

By a rating action of October 1994, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective April 12, 1993.  

A VA hospital report reflects that the veteran was admitted 
in January 1995 with suicidal ideations and gestures, 
ingesting codeine into her legs the night prior to admission.  
The veteran reported nightmares and flashbacks associated 
with her inservice incident.  During her period of 
hospitalization, the veteran participated in alcoholic 
anonymous meetings in the hospital; she also participated in 
women's group therapy.  The pertinent discharge diagnosis was 
opiate dependence, and R/O PTSD.  It was noted that the 
veteran had a GAF score of 55 at admission, and a GAF score 
of 65-70 presently.  

On the occasion of a VA examination in December 1996, the 
veteran reported problems with intrusive thoughts about her 
inservice assault.  She also expressed a great deal of 
distress when exposed to events that remind her of the rapist 
and the inservice incident.  She indicated that she avoids 
cutting men's hair; she avoids going out at night.  The 
veteran reported being hypervigilant, with startle response.  
She also reported problems with nightmares and dreams of 
someone holding her down and being smothered.  On mental 
status examination, the veteran was casually dressed.  Her 
speech was somewhat slurred and slow, but she was coherent, 
logical and goal directed.  She had no flight of ideas or 
looseness of associations.  Her mood was somewhat dysphoric; 
affect was congruent.  She was cooperative.  Her attention 
and concentration were intact, as was her memory.  The 
veteran denied any suicidal or homicidal ideations, intent or 
plans.  No auditory, visual or tactile hallucinations or 
delusions were noted.  The pertinent diagnosis was PTSD; a 
GAF score of 61 was assigned.  

VA progress notes, dated from July 1997 to September 1997, 
show that the veteran was receiving treatment at the Women's 
clinic for several disabilities.  During a clinical visit in 
July 1997, it was noted that the veteran was alert and 
oriented times three and she was able to communicate 
effectively.  It was also noted that the veteran was a little 
fearful and concerned about her health and her ability to 
continue being viable; otherwise, she rated her healthcare at 
the Women's clinic as "excellent."  

Of record is a copy of a letter written to the veteran from a 
VA Counseling Psychologist, dated in October 1998, informing 
her that all action on her claim for vocational 
rehabilitation benefits had been suspended.  She was informed 
that her case had been placed in discontinued status and 
would remain in that status until the claim is reactivated.  
The psychologist indicated that he took that action because 
the veteran had been unable to continue the Chapter 31 
process because of her disabilities.  

VA progress notes, dated from January 1998 through November 
1998, show that the veteran received treatment at the mental 
health clinic for depression.  

The veteran was afforded a VA compensation examination in 
February 1999, at which time she reported having nightmares 
two to three times a week with dreams of someone smothering 
or chasing her.  She reported avoidance of people, places or 
events that remind her of sexual assault or violence.  She 
also reported decreased interest in pleasurable or 
significant activities.  She reported feelings of detachment 
or estrangement from others and a restricted range of affect.  
The veteran also reported difficulty falling asleep, 
irritability, and poor concentration.  The veteran indicated 
that her symptoms had been getting worse, with worsening 
concentration and distress.  She also reported problems with 
increasing anxiety associated with her PTSD, as well as 
avoidance of others and not wanting to go outside her house.  
The veteran further reported that her symptoms are getting 
progressively worse and affecting her family and work 
situation.  The veteran indicated that she was currently 
working as a hairstylist; she was working out of her house.  
She indicated that she was unable to go out and solicit 
business because of her inability to deal with others.  

On mental status examination, the veteran was described as 
well groomed.  Psychomotor retardation was noted.  Her mood 
was depressed.  Her affect was restricted.  She denied 
suicidal or homicidal ideation, intent or plans at this time.  
She also denied any psychotic symptoms.  She was alert and 
oriented times three.  Her concentration, calculation, 
insight and judgment were all poor.  The pertinent diagnosis 
was PTSD, with stressors described as psychiatric illness, 
financial and work problems.  A GAF score of 55 was assigned.  
The examiner stated that the veteran had symptoms consistent 
with PTSD.  The examiner observed that the symptoms appeared 
to have gotten progressively worse over the past one to two 
years with worsening job performance and worsening social 
interaction.  The examiner also observed that the veteran had 
required support from her family financially to keep her 
business afloat, and it appeared that her psychiatric illness 
somewhat impaired her ability to run a business at this time.  
She appeared, however, to maintain good relationships with 
the family but not outside the family situation.  

VA treatment records, dated from June 1999 through July 2001, 
show that the veteran continued to receive treatment for 
several disabilities, including symptoms of her PTSD.  A VA 
progress note dated in October 2000 reflects a GAF score of 
55.  

A VA progress note, dated in August 2001, indicates that the 
veteran reported that she continued to take her Clonazepam 
before leaving her house to prevent a panic attack.  It was 
noted that the veteran avoids going out of the house as much 
as she could; she indicated that she felt despondent most of 
the time and avoids conflict with people including her 
husband.  She expressed the need to wash her hands frequently 
and take as much as three showers per day because she 
constantly feels dirty.  She also reported periods of 
depression when she does not answer the phone, does not take 
showers or care for her personal hygiene.  She further 
reported ongoing racing thoughts that sometimes make falling 
asleep difficult.  On examination, it was observed that the 
veteran was untidily dressed with good eye contact.  Affect 
was appropriate to the situation and ideas expressed.  Mood 
was despondent.  Speech was low toned and pressured but 
coherent and goal directed with no loose associations or 
tangentially.  No hallucinations were reported and no 
delusions were detected.  Cognitive functions were intact.  
Memory was fair.  She was oriented in three spheres.  No 
homicidal or suicidal ideations were reported.  The pertinent 
diagnosis was PTSD; a GAF score of 38 was assigned.  

VA progress notes, dated from June 2001 to June 2002, show 
that the veteran received ongoing clinical evaluation and 
treatment for symptoms of PTSD.  

The veteran was afforded a VA compensation examination in 
September 2002, at which time she indicated that she had less 
frustration tolerance now.  She indicated that she attempted 
to go to school at one point, but her concentration and 
ability to focus were so poor that she had to withdraw.  She 
stated that she is alone all of the time.  The veteran 
indicated that she continued to have nightmares from the 
incident of the rape while she was in the military and 
described having dreams about smothering and being smothered.  
She also continued to have sleep problems and problems 
concentrating, as well as difficulty with her memory.  She 
also indicated that she had an exaggerated startle response 
and that she cannot have people come up behind her and really 
blows up at her husband when he comes up behind her and does 
things such as pinching her butt.  The veteran further 
indicated that she has been extremely irritable and easily 
distracted.  She explained that she was not a racist, but she 
was very bothered by the fact that her son was dating a black 
girl and that her rapist was black.  She endorsed depressed 
mood and insomnia, which was helped somewhat by taking 
Klonopin.  The veteran indicated that she had no friends and 
only spoke with her sister.  It was noted that the veteran 
worked as a stylist and had her own salon; she worked out of 
her home on a part time basis.  She reported having problems 
with irritability and memory as far as her job was concerned, 
mixing the wrong colors; she also reported a problem with 
irritability with her clients.  

On mental status examination, it was noted that the veteran 
was cooperative and maintained good eye contact.  Her speech 
was normal in rate and volume.  It had a monotone quality.  
Her mood was depressed with a flat affect.  Her thought 
process was disorganized and tangential and she needed 
constant redirection to stay on target.  She denied any 
suicidal or homicidal ideation; no auditory, visual or 
tactile hallucinations were noted.  No apparent delusions 
were reported.  Her insight and judgment were fair.  The 
pertinent diagnoses were PTSD, and major depressive disorder, 
recurrent; a GAF score of 55 was assigned.  The examiner 
indicated that the veteran appeared to be moderately to 
severely affected by her PTSD both socially and 
occupationally.  

VA treatment records, dated from November 2002 through 
November 2003, reflect that the veteran continued to receive 
clinical evaluation for several disabilities, including 
increasing symptoms of PTSD.  VA progress notes dated from 
February through November 2003 described mood as euthymic and 
affect was congruent with mood.  These reports all reflect a 
GAF score of 40 for the veteran's PTSD.  


III.  Legal analysis.

Ratings are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects 
his/her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Given the depth and persistence of the veteran's recurring 
nightmares and dreams involving the assault in service, 
intrusive recollections, depression, anger, irritability, and 
social isolation, the veteran is entitled to a higher 70 
percent rating for her PTSD.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).  She manifestly has deficiencies in most 
areas, specifically work, family relations, and mood.  The 
evidence of avoidance of social interaction is probative of 
difficulty adapting to stressful situations.  Her recent GAF 
scores of 40 is evidence of serious impairment in social or 
occupational functioning consistent with the other evidence.  
Ultimately, she demonstrates an inability to establish and 
maintain effective relationships of the type and degree that 
warrants a 70 percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  Comparing her reported and documented symptoms of 
PTSD to the rating schedule, she exhibits none of the 
criteria for the 100 percent rating.  

Although the veteran has persistent intrusive recollections, 
the mental status reports on psychological evaluation and 
examination did not find hallucinations or delusions, or give 
the impression that the intrusive recollections were 
hallucinatory in character or as disabling as persistent 
delusions or hallucinations.  She does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  There is no documented instance of her danger to 
herself or others, let alone persistence of such danger.  
There is no report of any episode of inability to perform 
activities of daily living.  There is no clinical evidence of 
actual disorientation to time and place.  The reports of 
clinicians give the impression that these are figurative 
expressions describing intrusive recollections, not instances 
of her actual disorientation to time and place.  There is no 
documentation of loss of memory of the names of close 
relatives, her occupation, or of her own name.  Taking the 
evidence all together, the preponderance of it is against a 
rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).  


ORDER

A 70 percent rating is granted for PTSD, subject to the laws 
and regulations governing the payment of VA compensation.  


REMAND

As noted above, VA has a duty to assist the appellant in the 
development of facts pertinent to her claim.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Furthermore, the Board must consider all documents submitted 
prior to its decision and review all issues reasonably raised 
from a liberal reading of these documents.  Suttmann v. 
Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  
Where such review reasonably reveals that the appellant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue or, if appropriate, remand the issue for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In this case, the Board had determined that the veteran's 
service-connected PTSD, her only compensable service-
connected disability, warrants a 70 percent schedular 
disability rating.  VA regulations provide for assignment of 
extraschedular ratings under 38 C.F.R. §§ 3.321(b)(1) or 
4.16(a).  Those regulations provide that, to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) 
(remand rather than referral, is proper disposition for 
extraschedular claims inferred or reasonably raised by the 
evidence of record).  

In a statement in support of claim (VA Form 21-4138), 
received in February 2000, expressing disagreement with the 
rating assigned to her PTSD, the veteran indicated that she 
had been unable to hold gainful employment since 1991 as a 
result of her inability to be around others.  On the occasion 
of her most recent VA examination in September 2002, it was 
noted that the veteran worked part time out of her home 
because of her fear of going out; it was also noted that she 
has also been having problems with irritability and memory as 
far as her job is concerned, mixing the wrong colors and also 
having some irritability with her clients.  Under these 
circumstances, the Board concludes that the RO should perform 
additional development concerning the veteran's employment 
status and capabilities.  Thereafter, the RO should consider 
the issue of an extraschedular rating for PTSD under 38 
C.F.R. § 3.321(b)(1).  Moreover, because the appellant 
appears to be claiming that her employment is only marginal, 
the RO should consider entitlement to a total disability 
rating for compensation under the provisions of 38 C.F.R. 
§ 4.16(a).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers who have treated her for PTSD 
since September 2002, then obtain records 
of such treatment from all sources 
identified.  Whether or not she responds, 
the RO should obtain any VA records of 
treatment for PTSD which are not already 
associated with the claims file.

2.  The RO should provide the veteran 
with another VA Form 21-8940 (Veteran's 
Application for Increased Compensation 
Based on Unemployability) and request 
that she again complete this form if she 
claims that she is unable to obtain or 
maintain substantially gainful employment 
as a result of PTSD symptoms.  She should 
be requested to provide up-dated 
information concerning time lost from 
employment due to PTSD symptoms and 
information concerning her income from 
employment for 2000 and thereafter.

3.  After the above has been 
accomplished, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
obtain up-dated information concerning 
the current severity of her PTSD.  The 
claims file must be made available to the 
examiner.  The examiner should identify 
the nature, frequency and severity of all 
current manifestations of PTSD.  In 
addition, the examiner should provide a 
global assessment of functioning score 
with an explanation of the significance 
of the score assigned.  The examiner is 
requested to provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected PTSD, to 
include whether it renders the veteran 
unemployable.

4.  Thereafter, the RO should consider 
entitlement to an extraschedular rating 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1), and consider the issue of 
entitlement to a total rating for 
compensation based on unemployability 
under the provisions of 38 C.F.R. 
§ 4.16(a).  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this REMAND, the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



